Name: Commission Regulation (EC) NoÃ 609/2007 of 1 June 2007 adapting certain fish quotas for 2007 pursuant to Council Regulation (EC) NoÃ 847/96 introducing additional conditions for year-to-year management of TACs and quotas
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 2.6.2007 EN Official Journal of the European Union L 141/33 COMMISSION REGULATION (EC) No 609/2007 of 1 June 2007 adapting certain fish quotas for 2007 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 23(4) thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Articles 4(2), 5(1) and 5(2) thereof, Whereas: (1) Council Regulation (EC) No 2270/2004 of 22 December 2004 fixing for 2005 and 2006 the fishing opportunities for deep-sea fish stocks (3), Council Regulation (EC) No 52/2006 of 22 December 2005 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2006 (4) and Council Regulation (EC) No 51/2006 of 22 December 2005 fixing for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (5), specify which stocks may be subject to the measures foreseen by Regulation (EC) No 847/96. (2) Council Regulation (EC) No 2015/2006 of 19 December 2006 fixing for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (6), Council Regulation (EC) No 1941/2006 of 11 December 2006 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2007 (7), Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (8), fix quotas for certain stocks for 2007. (3) Commission Regulation (EC) No 147/2007 of 15 February 2007 adapting certain fish quotas from 2007 to 2012 pursuant to Article 23(4) of Council Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (9) reduces certain fish quotas for the United Kingdom and Ireland in the years from 2007 to 2012. (4) Certain Member States have requested, pursuant to Regulation (EC) No 847/96 that part of their quotas for 2006 be transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quota for 2007. (5) On the basis of Article 5(1) of Regulation (EC) No 847/96, deductions from national quotas for 2006 should be made at a level equivalent to the quantity fished in excess. On the basis of Article 5(2) of Regulation (EC) No 847/96 weighted deductions from national quotas for 2007 should be made in the case of overfishing of permitted landings in 2006 for certain stocks identified in Regulation (EC) No 51/2006 and Regulation (EC) No 52/2006. Those deductions shall be applied taking into account the specific provisions governing stocks falling within the scope of Regional Fisheries Organisations. (6) Certain Member States have requested, pursuant to Regulation (EC) No 847/96, permission to land additional quantities of fish of certain stocks in the year 2006. Those exceeding permitted landings should however be deducted from their quotas for 2007. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Without prejudice to Regulation (EC) No 147/2007, the quotas fixed in Regulation (EC) No 2015/2006, Regulation (EC) No 1941/2006 and Regulation (EC) 41/2007 are increased as shown in Annex I or reduced as shown in Annex II. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 396, 31.12.2004, p. 4. Regulation as last amended by Regulation (EC) No 1782/2006 (OJ L 345, 8.12.2006, p. 10). (4) OJ L 16, 20.1.2006, p. 184. Regulation as last amended by Commission Regulation (EC) No 742/2006 (OJ L 130, 18.5.2006, p. 7). (5) OJ L 16, 20.1.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 2017/2006 (OJ L 384, 29.12.2006, p. 44). (6) OJ L 384, 29.12.2006, p. 28. (7) OJ L 367, 22.12.2006, p. 1. (8) OJ L 15, 20.1.2007, p. 1. Regulation as amended by Commission Regulation (EC) No 444/2007 (OJ L 106, 24.4.2007, p. 22). (9) OJ L 46, 16.2.2007, p. 10. ANNEX I TRANSFERS ON TO 2007 QUOTAS Country Id Stock Id Specie Zone Init Qty 2006 Margin Adapted Qty 2006 Catches 2006 SC (1) catches 2006 % Adapted Qty Transfers 2007 Init Qty 2007 Revised Qty 2007 New code BEL ANF/07. Anglerfish VII 2 445 1 962 826,3 0,8 42,2 196 2 595 2 791 BEL ANF/561214 Anglerfish Vb (EC), VI, XII, XIV 168 103 0,1 0,1 10 185 195 BEL ANF/8ABDE. Anglerfish VIIIa,b,d,e 0 0,8 205 128,8 62,6 21 0 21 BEL COD/07A. Cod VIIa 24 138 55,5 40,2 14 19 33 BEL COD/7X7A34 Cod VIIb-k, VIII, IX, X, CECAF 34.1.1 (EC) 236 188 168,6 89,7 19 197 216 BEL HAD/5BC6A. Haddock Vb, VIa (EC) 18 20 0,0 0,0 2 15 17 BEL HKE/2AC4-C Hake IIa (EC), IV (EC) 22 55 51,5 93,6 4 26 30 BEL HKE/571214 Hake Vb (EC), VI, VII, XII, XIV 226 44 14,7 7,5 50,5 4 272 276 BEL HKE/8ABDE. Hake VIIIa,b,d,e 7 7,5 7 8,8 60,7 1 9 10 BEL LEZ/07. Megrims VII 494 541 89,2 16,5 54 494 548 BEL LEZ/8ABDE. Megrims VIIIa,b,d,e 0 6 1,8 30,0 1 0 1 BEL NEP/07. Norway lobster VII 0 43 5,2 12,1 4 0 4 BEL NEP/2AC4-C Norway lobster IIa (EC), IV (EC) 1 472 1 079 204,9 19,0 108 1 368 1 476 BEL PLE/07A. Plaice VIIa 41 7 766 287,2 37,2 77 47 124 BEL PLE/7DE. Plaice VIId,e 843 995 971,3 97,6 24 826 850 BEL PLE/7FG. Plaice VIIf,g 118 186 157,3 84,6 19 58 77 BEL SOL/07A. Common Sole VIIa 474 677 367,5 54,3 68 403 471 BEL SOL/07D. Common Sole VIId 1 540 1 711 1 415,0 82,7 171 1 675 1 846 BEL SOL/24. Common Sole II, IV (EC) 1 456 1 638 959,5 58,6 164 1 243 1 407 BEL SOL/7FG. Common Sole VIIf,g 594 621 535,3 86,2 62 558 620 BEL SOL/8AB. Common Sole VIIIa,b 50 355 330,3 93,0 25 56 81 BEL WHG/07A. Whiting VIIa 1 12 3,5 29,2 1 1 2 BEL WHG/7X7A. Whiting VIIb-k 195 222 181,5 81,8 22 195 217 DEU ANF/07. Anglerfish VII 273 240 30,7 12,8 24 289 313 DEU ANF/561214 Anglerfish Vb (EC), VI, XII, XIV 192 192 64,1 33,4 19 212 231 DEU COD/3BC+24 Cod Subdivisions 22-24 (EC waters) 6 061 7 957 7 522,0 94,5 435 5 697 6 132 DEU HAD/5BC6A. Haddock Vb, VIa (EC) 21 21 4,3 20,5 2 18 20 DEU HER/3BC+24 Herring Subdivisions 22-24 26 207 23 630 22 942,1 97,1 688 27 311 27 999 DEU HER/5B6ANB Herring Vb, VIaN (EC), VIb 3 727 3 194 3 152,5 98,7 41 3 727 3 769 DEU HER/7G-K. Herring VIIg,h,j,k 123 273 266,4 97,6 7 104 111 DEU HKE/2AC4-C Hake IIa (EC), IV (EC) 102 92 76,9 83,6 9 123 132 DEU JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 9 809 16 329 11 454,9 70,2 1 633 9 828 11 461 DEU NEP/2AC4-C Norway lobster IIa (EC), IV (EC) 22 317 285,8 90,2 31 20 51 DEU NEP/3A/BCD Norway lobster IIIa (EC), IIIbcd (EC) 11 11 6,2 56,4 1 11 12 DEU PLE/03AS. Plaice Kattegat 19 19 11,6 61,1 2 21 23 DEU PLE/3BCD-C Plaice IIIbcd (EC waters) 300 300 230,1 76,7 30 300 330 DEU POK/561214 Saithe Vb (EC), VI, XII, XIV 798 896 524,8 58,6 90 798 888 DEU SOL/24. Common Sole II, IV (EC) 1 165 1 091 469,6 43,0 109 995 1 104 DEU SOL/3A/BCD Common Sole IIIa, IIIbcd (EC) 44 44 41,9 95,2 2 44 46 DEU WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and int. waters) 20 424 38 987 35 070,7 90,0 3 899 16 565 20 464 DEU WHG/561214 Whiting Vb (EC), VI, XII, XIV 8 8 0,2 2,5 1 6 7 DNK BLI/03- Blue ling III (EC and international waters) 10 10 5,2 52,0 1 8 9 DNK BLI/245- Blue ling II, IV, V (EC and international waters) 9 9 0,3 3,3 1 7 8 DNK COD/3BC+24 Cod Subdivisions 22-24 (EC waters) 12 395 14 717 12 814,8 87,1 1 472 11 653 13 125 DNK HER/3BC+24 Herring Subdivisions 22-24 6 658 7 715 5 854,7 75,9 772 6 939 7 711 DNK HKE/2AC4-C Hake IIa (EC), IV (EC) 891 928 695,2 74,9 93 1 070 1 163 DNK HKE/3A/BCD Hake IIIa, IIIbcd (EC) 1 219 1 327 234,4 17,7 133 1 463 1 596 DNK JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 12 273 10 884 8 439,6 77,5 1 088 12 296 13 384 DNK NEP/2AC4-C Norway lobster IIa (EC), IV (EC) 1 472 1 554 1 040,2 66,9 155 1 368 1 523 DNK NEP/3A/BCD Norway lobster IIIa (EC), IIIbcd (EC) 3 800 4 144 2 471,8 59,6 414 3 800 4 214 DNK PLE/03AS. Plaice Kattegat 1 709 1 719 1 355,4 78,8 172 1 891 2 063 DNK PLE/3BCD-C Plaice IIIbcd (EC waters) 2 698 2 698 1 552,6 57,5 270 2 698 2 968 DNK RNG/03- Roundnose grenadier III (EC and international waters) 1 504 2 687 2 506,2 93,3 181 1 003 1 184 RNG/3A/BCD DNK SAN/2A3A4. Sandeel IIa (EC), IIIa, IV (EC) 282 989 259 989 255 369,8 98,2 4 619 4 619 DNK SOL/24. Common Sole II, IV (EC) 666 841 573,6 68,2 84 568 652 DNK SOL/3A/BCD Common Sole IIIa, IIIbcd (EC) 755 809 779,3 96,3 30 755 785 DNK USK/03- Tusk III (EC and international waters) 20 20 1,7 8,5 2 15 17 USK/3EI. DNK USK/04- Tusk IV (EC and international waters) 85 85 4,9 5,8 9 69 78 USK/4EI. DNK WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and int. waters) 52 529 54 819 49 144,5 337,5 90,3 5 337 42 605 47 942 ESP ANF/561214 Anglerfish Vb (EC), VI, XII, XIV 180 172 138,4 80,5 17 198 215 ESP ANF/8ABDE. Anglerfish VIIIa,b,d,e 1 137 1 057 977,9 92,5 79 1 206 1 285 ESP ANF/8C3411 Anglerfish VIIIc, IX, X, CECAF 34.1.1 (EC) 1 629 1 576 1 574,3 99,9 2 1 629 1 631 ESP HKE/8ABDE. Hake VIIIa,b,d,e 5 052 7 997 7 468,6 23,4 93,7 505 6 062 6 567 ESP HKE/8C3411 Hake VIIIc, IX, X CECAF 34.1.1 (EC) 4 263 4 263 4 256,1 99,8 7 3 922 3 929 ESP JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 13 396 1 196 1 049,7 87,8 120 13 422 13 542 ESP JAX/8C9. Horse Mackerel VIIIc, IX 29 587 31 087 31 052,2 99,9 35 29 587 29 622 ESP LEZ/07. Megrims VII 5 490 6 249 5 571,4 89,2 625 5 490 6 115 ESP LEZ/8ABDE. Megrims VIIIa,b,d,e 1 176 1 307 420,1 32,1 131 1 176 1 307 ESP LEZ/8C3411 Megrims VIIIc, IX, X 1 171 1 199 931,9 77,7 120 1 330 1 450 ESP NEP/07. Norway lobster VII 1 290 1 102 875,8 79,5 110 1 509 1 619 ESP NEP/08C. Norway lobster VIIIc 140 134 88,5 66,0 13 126 139 ESP NEP/5BC6. Norway lobster Vb (EC), VI 36 32 1,1 3,4 3 40 43 ESP NEP/8ABDE. Norway lobster VIIIa,b,d,e 242 6 3,0 50,0 1 259 260 ESP NEP/9/3411 Norway lobster IX, X, CECAF 34.1.1 (EC) 122 136 104,6 76,9 14 109 123 ESP WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and int. waters) 44 533 4 048 4 026,2 99,5 22 36 119 36 141 ESP WHB/8C3411 Blue whiting VIIIc, IX, X, CECAF 34.1.1 (EC) 46 795 57 533 44 405,0 77,2 5 753 37 954 43 707 EST HER/03D.RG Herring Subdivision 28.1 18 472 18 472 11 924,4 64,6 1 847 17 317 19 164 FIN HER/30/31. Herring Subdivisions 30-31 75 099 77 099 67 873,5 88,0 7 710 75 099 82 809 FRA ANF/07. Anglerfish VII 15 688 16 285 11 325,8 69,5 1 629 16 651 18 280 FRA ANF/561214 Anglerfish Vb (EC), VI, XII, XIV 2 073 2 280 1 399,7 61,4 228 2 280 2 508 FRA ANF/8ABDE. Anglerfish VIIIa,b,d,e 6 325 6 189 5 487,9 88,7 619 6 714 7 333 FRA ANF/8C3411 Anglerfish VIIIc, IX, X, COPACE 3411 2 53 51,2 96,6 2 2 4 FRA COD/07A. Cod VIIa 67 75 17,2 22,9 8 54 62 FRA COD/561214 Cod Vb (EC), VI, XII, XIV 97 119 109,5 92,0 10 78 88 FRA COD/7X7A34 Cod VIIb-k, VIII, IX, X, CECAF 34.1.1 (EC) 4 053 4 305 3 044,8 70,7 431 3 377 3 808 FRA HAD/5BC6A. Haddock Vb, VIa (EC) 862 896 304,4 34,0 90 738 828 FRA HAD/6B1214 Haddock VIb, XII, XIV 66 62 0,1 0,2 6 509 515 FRA HER/5B6ANB Herring Vb, VIaN (EC), VIb 705 730 704,4 96,5 26 705 731 FRA HER/7G-K. Herring VIIg,h,j,k 682 691 683,8 99,0 7 580 587 FRA HKE/2AC4-C Hake IIa (EC), IV (EC) 197 199 137,0 68,8 20 237 257 FRA HKE/571214 Hake Vb (EC), VI, VII, XII, XIV 11 206 9 919 6 189,5 62,4 992 13 448 14 440 FRA HKE/8ABDE. Hake VIIIa,b,d,e 11 345 9 371 3 773,7 40,3 937 13 612 14 549 FRA HKE/8C3411 Hake VIIIc, IX, X CECAF 34.1.1 (EC) 409 153 136,8 89,4 15 376 391 FRA JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 6 482 15 445 12 424,9 80,4 1 545 6 494 8 039 FRA JAX/8C9. Horse Mackerel VIIIc, IX 377 377 29,8 7,9 38 377 415 FRA LEZ/07. Megrims VII 6 663 7 256 2 080,9 28,7 726 6 663 7 389 FRA LEZ/8ABDE. Megrims VIIIa,b,d,e 949 1 058 590,2 55,8 106 949 1 055 FRA LEZ/8C3411 Megrims VIIIc, IX, X 59 63 27,8 44,1 6 66 72 FRA NEP/07. Norway lobster VII 5 228 5 803 2 857,3 49,2 580 6 116 6 696 FRA NEP/08C. Norway lobster VIIIc 6 28 20,9 74,6 3 5 8 FRA NEP/2AC4-C Norway lobster IIa (EC), IV (EC) 43 43 0,0 0,0 4 40 44 FRA NEP/5BC6. Norway lobster Vb (EC), VI 143 150 0,2 0,1 15 161 176 FRA NEP/8ABDE. Norway lobster VIIIa,b,d,e 3 788 3 479 3 295,9 94,7 183 4 061 4 244 FRA PLE/07A. Plaice VIIa 18 20 2,4 12,0 2 21 23 FRA PLE/7DE. Plaice VIId,e 2 810 2 991 1 689,6 56,5 299 2 755 3 054 FRA PLE/7FG. Plaice VIIf,g 213 163 100,2 61,5 16 104 120 FRA POK/561214 Saithe Vb (EC), VI, XII, XIV 7 930 9 043 6 280,5 69,5 904 7 930 8 834 FRA SOL/07A. Common Sole VIIa 6 7 0,7 10,0 1 5 6 FRA SOL/07D. Common Sole VIId 3 080 3 420 1 823,0 53,3 342 3 349 3 691 FRA SOL/24. Common Sole II, IV (EC) 291 692 593,7 85,8 69 249 318 FRA SOL/7FG. Common Sole VIIf,g 59 83 70,2 84,6 8 56 64 FRA WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and int. waters) 36 556 32 728 16 387,0 50,1 3 273 29 649 32 922 FRA WHG/07A. Whiting VIIa 15 17 4,2 24,7 2 13 15 FRA WHG/561214 Whiting Vb (EC), VI, XII, XIV 166 180 5,8 3,2 18 124 142 FRA WHG/7X7A. Whiting VIIb-k 11 964 13 326 8 236,1 61,8 1 333 11 964 13 297 GBR ANF/07. Anglerfish VII 4 757 4 904 3 553,2 44,4 73,4 490 5 050 5 540 GBR ANF/561214 Anglerfish Vb (EC), VI, XII, XIV 1 442 1 819 1 424,5 78,3 182 1 586 1 768 GBR COD/07A. Cod VIIa 527 1 028 586,5 57,1 103 421 524 GBR COD/561214 Cod Vb (EC), VI, XII, XIV 368 456 359,3 78,8 46 294 340 GBR COD/7X7A34 Cod VIIb-k, VIII, IX, X, CECAF 34,1,1 (EC) 439 689 618,2 89,7 69 366 435 GBR HAD/5BC6A. Haddock Vb, VIa (EC) 6 294 6 951 4 933,3 71,0 695 5 392 6 087 GBR HAD/6B1214 Haddock VIb,XII,XIV 481 481 439,7 91,4 41 3 721 3 762 GBR HER/07A/MM Herring VIIa 3 550 4 238 3 821,3 90,2 417 3 550 3 967 GBR HER/7G-K. Herring VIIg,h,j,k 14 16 5,0 31,3 2 12 14 GBR HKE/2AC4-C Hake IIa(EC), IV (EC) 278 327 316,2 96,7 11 333 344 GBR HKE/571214 Hake Vb (EC), VI, VII, XII, XIV 4 424 3 850 2 854,8 42,3 75,2 385 5 309 5 694 GBR JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 13 266 11 301 10 514,4 93,0 787 13 292 14 079 GBR LEZ/07. Megrims VII 2 624 2 918 1 602,6 54,9 292 2 624 2 916 GBR NEP/07. Norway lobster VII 7 052 7 925 6 584,8 83,1 793 8 251 9 044 GBR NEP/2AC4-C Norway lobster IIa (EC), IV (EC) 24 380 24 432 20 861,1 85,4 2 443 22 644 25 087 GBR NEP/5BC6. Norway lobster Vb (EC), VI 17 257 18 505 13 569,5 73,3 1 851 19 415 21 266 GBR PLE/07A. Plaice VIIa 485 73 634 338,9 47,9 63 558 621 GBR PLE/7DE. Plaice VIId,e 1 498 1 644 1 498,0 91,1 146 1 469 1 615 GBR PLE/7FG. Plaice VIIf,g 112 119 86,8 72,9 12 54 66 GBR POK/561214 Saithe Vb (EC), VI, XII, XIV 3 592 4 002 2 609,8 65,2 400 3 592 3 992 GBR SAN/2A3A4. Sandeel IIa (EC), IIIa, IV (EC) 0 6 186 677,9 11,0 619 619 GBR SOL/07A. Common Sole VIIa 213 226 70,0 31,0 23 181 204 GBR SOL/07D. Common Sole VIId 1 100 1 215 659,6 54,3 122 1 196 1 318 GBR SOL/07E. Common Sole VIIe 553 566 563,7 99,6 2 529 531 GBR SOL/24. Common Sole II, IV (EC) 749 1 262 897,5 71,1 126 639 765 GBR SOL/7FG. Common Sole VIIf,g 267 274 231,9 84,6 27 251 278 GBR WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and int. waters) 68 161 80 179 78 429,1 97,8 1 750 55 283 57 033 GBR WHG/07A. Whiting VIIa 169 189 21,9 11,6 19 144 163 GBR WHG/561214 Whiting Vb (EC), VI, XII, XIV 780 872 179,3 20,6 87 585 672 GBR WHG/7X7A. Whiting VIIb-k 2 140 2 289 479,0 20,9 229 2 140 2 369 IRL ANF/07. Anglerfish VII 2 005 3 005 2 962,7 98,6 42 2 128 2 170 IRL ANF/561214 Anglerfish Vb (EC), VI, XII, XIV 469 524 417,0 79,6 52 516 568 IRL BLI/67- Blue ling VI, VII (EC and international waters) 9 5 4,3 86,0 1 7 8 IRL BSF/56712- Black scabbardfish V, VI, VII, XII (EC and international waters) 87 87 73,5 84,5 9 87 96 IRL COD/07A. Cod VIIa 1 204 803 273,4 34,0 80 963 1 043 IRL COD/561214 Cod Vb (EC), VI, XII, XIV 138 102 40,9 40,1 10 110 120 IRL COD/7X7A34 Cod VIIb-k, VIII, IX, X, CECAF 34,1,1 (EC) 818 901 869,4 96,5 32 775 807 IRL DWS/12- Deep Sea Sharks XII (EC and international waters) 10 10 0,0 0,0 1 4 5 IRL DWS/56789- Deep Sea Sharks V, VI, VII, VIII, IX (EC and international waters) 448 448 112,6 25,1 45 164 209 IRL GFB/567- Forkbeards V, VI, VII (EC and international waters) 260 160 90,5 56,6 16 260 276 IRL HAD/5BC6A. Haddock Vb, VIa (EC) 615 675 521,4 77,2 68 1 037 1 105 IRL HAD/6B1214 Haddock VIb, XII, XIV 47 47 40,7 86,6 5 363 368 IRL HER/07A/MM Herring VIIa 1 250 687 580,6 84,5 69 1 250 1 319 IRL HER/5B6ANB Herring Vb, VIaN (EC), VIb 5 036 4 242 4 225,7 99,6 16 5 036 5 052 IRL HER/6AS7BC Herring VIaS, VIIbc 14 000 15 046 14 932,5 99,2 114 12 600 12 714 IRL HER/7G-K. Herring VIIg,h,j,k 9 549 10 421 8 654,5 83,0 1 042 8 117 9 159 IRL HKE/571214 Hake Vb (EC), VI, VII, XII, XIV 1 358 1 362 1 101,1 80,8 136 1 629 1 765 IRL JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 31 934 29 440 26 823,2 91,1 2 617 31 996 34 613 IRL LEZ/07. Megrims VII 3 029 3 348 1 746,2 52,2 335 3 029 3 364 IRL NEP/07. Norway lobster VII 7 928 8 077 6 220,5 77,0 808 9 277 10 085 IRL NEP/5BC6. Norway lobster Vb (EC), VI 239 258 132,1 51,2 26 269 295 IRL ORY/06- Orange Roughy VI (EC and international waters) 10 10 1,2 12,0 1 6 7 IRL ORY/07- Orange Roughy VII (EC and international waters) 255 245 37,2 15,2 25 43 68 IRL PLE/07A. Plaice VIIa 1 051 348 176,1 50,6 35 1 209 1 244 IRL PLE/7FG. Plaice VIIf,g 33 51 47,5 93,1 4 201 205 IRL POK/561214 Saithe Vb (EC), VI, XII, XIV 467 467 243,1 52,1 47 467 514 IRL RNG/5B67- Roundnose grenadier Vb, VI, VIII (EC and international waters) 341 241 141,3 58,6 24 299 323 IRL RNG/8X14- Roundnose grenadier VIII, IX, X, XII, XIV (EC and international waters) 10 10 0,0 0,0 1 9 10 IRL SBR/678- Red seabream VI, VII, VIII (EC and international waters) 9 9 0,0 0,0 1 9 10 IRL SOL/07A. Common Sole VIIa 117 122 82,5 67,6 12 99 111 IRL SOL/7FG. Common Sole VIIf,g 30 40 35,8 89,5 4 28 32 IRL USK/567- Tusk V, VI, VII (EC and international waters) 34 24 14,5 60,4 2 27 29 USK/567EI. IRL WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and int. waters) 40 677 60 979 52 185,0 85,6 6 098 32 992 39 090 IRL WHG/07A. Whiting VIIa 252 271 55,3 20,4 27 213 240 IRL WHG/561214 Whiting Vb (EC), VI, XII, XIV 406 454 298,3 65,7 45 305 350 IRL WHG/7X7A. Whiting VIIb-k 5 544 5 783 4 557,1 78,8 578 5 544 6 122 LTU JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 0 7 570 6 810,2 90,0 757 0 757 LTU WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and int. waters) 0 5 110 4 635,7 90,7 474 0 474 NLD ANF/07. Anglerfish VII 317 17 16,2 95,3 1 336 337 NLD ANF/561214 Anglerfish Vb (EC), VI, XII, XIV 162 37 0,0 0,0 4 178 182 NLD COD/7X7A34 Cod VIIb-k, VIII, IX, X, CECAF 34.1.1 (EC) 34 27 11,2 41,5 3 28 31 NLD HER/5B6ANB Herring Vb, VIaN (EC), VIb 3 727 95,4 6 725 6 622,5 97,1 198 3 727 3 925 NLD HER/6AS7BC Herring VIaS, VIIbc 1 400 652 636,1 97,6 16 1 260 1 276 NLD HER/7G-K. Herring VIIg,h,j,k 682 547 517,1 94,5 30 580 610 NLD HKE/2AC4-C Hake IIa (EC), IV (EC) 51 51 35,6 69,8 5 61 66 NLD JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 46 801 48 852 42 607,0 87,2 4 885 46 891 51 776 NLD NEP/2AC4-C Norway lobster IIa (EC), IV (EC) 758 1 127 981,3 87,1 113 704 817 NLD PLE/7DE. Plaice VIId,e 0 20 16,1 80,5 2 0 2 NLD SOL/24. Common Sole II, IV (EC) 13 143 13 805 8 277,5 60,0 1 381 11 226 12 607 NLD WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and int. waters) 64 053 105 905 94 678,5 788,2 90,1 10 438 51 951 62 389 NLD WHG/7X7A. Whiting VIIb-k 97 215 130,8 60,8 22 97 119 POL COD/3BC+24 Cod Subdivisions 22-24 (EC waters) 3 317 1 685 799,7 47,5 169 3 118 3 287 (1) Special condition ANNEX II DEDUCTIONS FROM 2007 QUOTAS Country Species Area Species Name Area Name Penalties Adapted Qty 2006 Margin Total Adapted Qty 2006 (1) SC Catches 2006 Catches 2006 Total Catches 2006 % Deductions Initial Qty 2007 Revised Qty 2007 DEU ANF 04-N. Anglerfish IV (Norwegian waters) y 22,0 0,0 22,0 0,0 23,40 23,40 106,4 1,4 432 431 DEU COD 03AN. Cod Kattegat y 75,0 0,0 75,0 0,0 78,90 78,90 105,2 3,9 57 53 DEU HAD 2AC4. Haddock IIa (EC waters), IV y 752,0 0,0 752,0 0,0 757,00 757,00 100,7 5,0 2 180 2 175 DEU HER 4CXB7D Herring IV c, VII d y 7 245 0,0 7 245 0,0 7 553,20 7 553,20 104,3  308,2 441 133 DEU HER 1/2. Herring EC Norwegian and International waters of I and II y 9 959 0,0 9 959 0,0 9 963,50 9 963,50 100,0 4,5 4 200 4 196 DEU HER 3D  R31 Herring Subdivisions 25-27, 28.2, 29 and 32 y 3 234 0,0 3 234 0,0 3 583,20 3 583,20 110,8  351,8 774 422 DEU HKE 3A/BCD Hake IIIa, IIIb,c,d EC waters 7 y 7 0,0 7 0,0 7,80 7,80 111,4 0,8 0 1 DEU NOP 2A3A4. Norway pout IIa (EC waters), IIIa, IV (EC waters) y 13,0 0,0 13,0 0,0 33,50 33,50 257,7 20,5 0 21 DEU POK 2A34. Saithe IIa (EC waters), IIIa, IIIb,c,d (EC waters), IV y 14 519,0 0,0 14 519,0 0,0 14 555,50 14 555,50 100,3 36,5 12 906 12 870 DNK PLE 03AN. Plaice Skagerrak y 6 150,0 0,0 6 150,0 0,0 6 333,30 6 333,30 103,0  183,3 6 617 6 434 ESP ANF 07. Anglerfish VII y 2 013,0 0,0 2 013,0 0,0 2 028,40 2 028,40 100,8 15,4 1 031 1 016 ESP BLI 67  Blue ling VI, VII (Community waters and international waters) n 79,0 0,0 79,0 0,0 91,40 91,40 115,7 12,4 83 71 ESP MAC 2CX14  Mackerel IIa (non EC waters), Vb (EC waters) VI, VII, VIIIabde, XII, XIV y 20,0 1 337,1 1 357,1 0,0 1 475,20 1 475,20 108,7  118,1 20 98 ESP MAC 8C3411 Mackerel VIIIc, IX, X, CECAF 34.1.1 y 15 217,0 0,0 15 217,0 1 337,1 13 882,70 15 219,80 100,0 2,8 24 405 24 402 ESP POK 7X1034 Saithe VII, VIII, IX, X CECAF 34.1.1 y 20,0 0,0 20,0 0,0 20,70 20,70 103,5 0,7 0 1 ESP RED 51214 Redfish V, XII, XIV y 1 498,0 0,0 1 498,0 0,0 1 547,90 1 547,90 103,3 49,9 749 699 ESP WHG 7X7A. Whiting VII b-k y 85,0 0,0 85,0 0,0 87,10 87,10 102,5 2,1 0 2 FRA GFB 89  Forkbeards VIII, IX (Community waters and international waters) n 31,0 0,0 31,0 0,0 34,90 34,90 112,6 3,9 15 11 FRA HER 4CXB7D Herring IV c, VII d y 13 437,0 0,0 13 437,0 0,0 13 762,90 13 762,90 102,4  325,9 9 014 8 688 FRA SOL 8AB. Common sole VIIIa, b y 3 625,0 0,0 3 625,0 0,0 3 764,20 3 764,20 103,8  139,2 4 162 4 023 GBR BLI 67  Blue ling VI, VII (Community waters and international waters) n 422,0 0,0 422,0 0,0 470,40 470,40 111,5 48,4 482 434 GBR MAC 2AC4. Mackerel IIa (EC waters), IIIa, IIIb,c,d (EC waters), IV y 424,0 31 876,1 32 300,1 0,0 32 359,60 32 359,60 100,2 59,5 1 092 1 033 LTU MAC 2CX14  Mackerel II (non EC waters), Vb (EC waters), VI, VII, VIIIa, b, d, e, XII, XIV y 47,0 0,0 47,0 0,0 92,40 92,40 196,6 45,4 100 55 PRT ANF 8C4311 Anglerfish VIIIc, IX, X (CECAF34.1.1 (EC waters)) y 310,0 0,0 310,0 0,0 319,40 319,40 103,0 9,4 324 315 PRT HKE 8C3411 Hake VIIIc, IX, X (CECAF34.1.1 (EC waters)) y 2 202,0 0,0 2 202,0 0,0 2 291,90 2 291,90 104,1 89,9 1 830 1 740 (1) Special Condition.